AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                              Western District
                                              __________       of Pennsylvania
                                                         District  of __________

                  United States of America                      )
                             v.                                 )
                                                                )      Case No.
                      MAKSIM BOIKO                              )                 20-658M
                     a/k/a Maxim Boyko                          )
                       a/k/a "gangass"                          )            >81'(56($/@
                                                                )
                          Defendant(s)


                                              CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                 2015 - present              in the county of              Allegheny       in the
     Western           District of       Pennsylvania       , the defendant(s) violated:

            Code Section                                                  Offense Description
18 U.S.C. § 1956(h)                          Conspiracy to Commit Money Laundering




         This criminal complaint is based on these facts:

See attached affidavit.




         ✔ Continued on the attached sheet.
         u

                                                                                           s/Samantha Shelnick
                                                                                           Complainant’s signature

                                                                                  Samantha Shelnick, Special Agent
                                                                                            Printed name and title
                             Special Agent Shelnick attested to this Criminal Complaint by telephone
                             pursuant to FRCP 4.1(b)(2)(A) this 27th day of March 2020.


Date:             03/27/2020
                                                                                              Judge’s signature

City and state:                  Pittsburgh, Pennsylvania                Honorable Lisa Pupo Lenihan, U.S. Magistrate Judge
                                                                                            Printed name and title
